UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2017 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x) Controller's Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 2.231.703.339 73,0632 36,5316 Non-Voting Shares 68.908.720 2,2559 1,1279 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 2.231.703.339 73,0632 36,5316 Non-Voting Shares 68.908.720 2,2559 1,1279 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 20.844.017 0,6824 0,3412 Non-Voting Shares 30.785.788 1,0078 0,5039 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A. C.T.V.M. Buy 28/jun 37 27,51 R$ 1.017,87 Non-Voting Shares Buy 28/jun 131 27,52 R$ 3.605,12 Non-Voting Shares Total R$ 4.622,99 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 20.844.017 0,6824 0,3412 Non-Voting Shares 30.785.956 1,0078 0,5039 Company: Bradesco Leasing S.A. Arrendamento Mercantil Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors (X) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 75.420 0,0024 0,0012 Non-Voting Shares 3.592.192 0,1176 0,0588 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Buy 30/jun 10 28,23 R$ 282,30 Non-Voting Shares Total 10 R$ 282,30 Non-Voting Shares Sell 30/jun 22 28,08 R$ 617,76 Non-Voting Shares Sell 30/jun 7.904 28,10 R$ 222.102,40 Non-Voting Shares Sell 02/jun 10 27,02 R$ 270,20 Non-Voting Shares Sell 02/jun 710 27,03 R$ 19.191,30 Non-Voting Shares Sell 30/jun 900 28,09 R$ 25.281,00 Non-Voting Shares Sell 01/jun 720 27,60 R$ 19.872,00 Non-Voting Shares Sell 30/jun 710 28,03 R$ 19.901,30 Non-Voting Shares Sell 30/jun 2.518 28,08 R$ 70.705,44 Non-Voting Shares Sell 01/jun 720 27,60 R$ 19.872,00 Non-Voting Shares Total R$ 397.813,40 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 75.420 0,0024 0,0012 Non-Voting Shares 3.577.988 0,1171 0,0585 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers (X) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 2.541 0,0000 0,0000 Non-Voting Shares 128.617 0,0042 0,0021 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 2.541 0,0000 0,0000 Non-Voting Shares 128.617 0,0042 0,0021 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers ( ) Audit Committee (x) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Banco Bradesco S.A. CPF/CNPJ: 60.746.948/0001-12 Qualification: Treasury Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 5.032.549 0,1647 0,0823 Non-Voting Shares 18.855.746 0,6173 0,3086 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 5.032.549 0,1647 0,0823 Non-Voting Shares 18.855.746 0,6173 0,3086 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: 2bCapital Participações Ltda CPF/CNPJ: 11.814.208/0001-60 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: 2bCapital S.A CPF/CNPJ: 07.063.675/0001-29 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: ADC Bradesco - Associação Desportiva Classista CPF/CNPJ: 51.244.101/0001-49 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Ágora Corretora de Títulos e Valores Mobiliários S.A CPF/CNPJ: 74.014.747/0001-35 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Ágora Educacional Ltda CPF/CNPJ: 09.544.124/0001-02 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Aicaré Holdings Ltda CPF/CNPJ: 09.235.141/0001-68 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Alvorada Administradora de Cartões Ltda CPF/CNPJ: 01.382.421/0001-97 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Alvorada Companhia Securitizadora de Créditos Financeiros CPF/CNPJ: 03.572.412/0001-94 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Alvorada Serviços e Negócios Ltda CPF/CNPJ: 50.991.421/0001-08 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Amapari Holdings S.A CPF/CNPJ: 15.012.678/0001-61 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Andorra Holdings S.A CPF/CNPJ: 08.503.501/0001-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Aporé Holdings S.A CPF/CNPJ: 15.011.651/0001-54 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Aquarius Holdings Ltda CPF/CNPJ: 04.866.440/0001-87 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 + In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Aranaú Holdings S.A CPF/CNPJ: 15.011.846/0001-02 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: ARFAB - Associação Recreativa dos Funcionários da Atlântica-Bradesco CPF/CNPJ: 42.413.153/0001-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Atlântica Companhia de Seguros CPF/CNPJ: 33.151.291/0001-78 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Baíra Holdings Ltda CPF/CNPJ: 10.429.085/0001-81 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Banco Alvorada S.A CPF/CNPJ: 33.870.163/0001-84 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Banco Boavista Interatlântico S.A CPF/CNPJ: 33.485.541/0001-06 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 9.563 0,0003 0,0001 Non-Voting Shares 9.177 0,0003 0,0001 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 9.563 0,0003 0,0001 Non-Voting Shares 9.177 0,0003 0,0001 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Banco Bradescard S.A CPF/CNPJ: 04.184.779/0001-01 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Banco Bradesco BBI S.A CPF/CNPJ: 06.271.464/0001-19 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Banco Bradesco BERJ S.A CPF/CNPJ: 33.147.315/0001-15 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Banco Bradesco Cartões S.A CPF/CNPJ: 59.438.325/0001-01 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Banco Bradesco Financiamentos S.A CPF/CNPJ: 07.207.996/0001-50 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Banco CBSS S.A CPF/CNPJ: 27.098.060/0001-45 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Baneb Corretora de Seguros S.A CPF/CNPJ: 14.560.304/0001-18 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bankpar Brasil Ltda CPF/CNPJ: 34.046.581/0001-14 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bankpar Consultoria e Serviços Ltda CPF/CNPJ: 67.529.289/0001-01 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Barinas Holdings S.A CPF/CNPJ: 15.011.336/0001-27 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BCN - Consultoria, Administração de Bens, Serviços e Publicidade Ltda CPF/CNPJ: 52.842.408/0001-04 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BEC - Distribuidora de Títulos e Valores Mobiliários Ltda CPF/CNPJ: 07.299.480/0001-82 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BEM - Distribuidora de Títulos e Valores Mobiliários Ltda CPF/CNPJ: 00.066.670/0001-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BF Promotora de Vendas Ltda CPF/CNPJ: 02.038.394/0001-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BMC Asset Management - Distribuidora de Títulos e Valores Mobiliários Ltda CPF/CNPJ: 04.163.016/0001-76 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BMC Previdência Privada S.A CPF/CNPJ: 07.622.099/0001-02 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BP Promotora de Vendas Ltda CPF/CNPJ: 07.131.760/0001-87 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bpar Corretagem de Seguros Ltda CPF/CNPJ: 43.133.503/0001-48 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BPS Participações e Serviços Ltda CPF/CNPJ: 02.858.535/0001-23 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradescard Elo Participações S.A CPF/CNPJ: 09.226.818/0001-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradesco Administradora de Consórcios Ltda CPF/CNPJ: 52.568.821/0001-22 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradesco Auto/RE Companhia de Seguros CPF/CNPJ: 92.682.038/0001-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradesco Capitalização S.A CPF/CNPJ: 33.010.851/0001-74 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradesco Leasing S.A. - Arrendamento Mercantil CPF/CNPJ: 47.509.120/0001-82 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradesco S.A. Corretora de Títulos e Valores Mobiliários CPF/CNPJ: 61.855.045/0001-32 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1.589 0,0000 0,0000 Non-Voting Shares 8.914 0,0002 0,0001 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Bradesco S.A. C.T.V.M. Buy 05/jun 425 26,55 R$ 11.283,75 Common Shares Buy 06/jun 363 26,80 R$ 9.728,40 Common Shares Buy 07/jun 321 27,22 R$ 8.737,62 Common Shares Buy 09/jun 17 26,49 R$ 450,33 Common Shares Buy 12/jun 597 26,15 R$ 15.611,55 Common Shares Buy 13/jun 1.366 26,12 R$ 35.679,92 Common Shares Buy 20/jun 741 26,51 R$ 19.643,91 Common Shares Buy 21/jun 631 26,32 R$ 16.607,92 Common Shares Buy 27/jun 431 26,97 R$ 11.624,07 Common Shares Buy 29/jun 1.124 27,17 R$ 30.539,08 Common Shares Total 6.016 R$ 159.906,55 Non-Voting Shares Buy 05/jun 1.332 26,95 R$ 35.897,40 Non-Voting Shares Buy 06/jun 828 27,31 R$ 22.612,68 Non-Voting Shares Buy 08/jun 311 27,33 R$ 8.499,63 Non-Voting Shares Buy 13/jun 2.422 26,13 R$ 63.286,86 Non-Voting Shares Buy 16/jun 1.264 27,01 R$ 34.140,64 Non-Voting Shares Buy 19/jun 212 27,08 R$ 5.740,96 Non-Voting Shares Buy 20/jun 1.773 26,45 R$ 46.895,85 Non-Voting Shares Buy 21/jun 449 26,30 R$ 11.808,70 Non-Voting Shares Buy 27/jun 3.317 27,29 R$ 90.520,93 Non-Voting Shares Buy 29/jun 2.883 27,65 R$ 79.714,95 Non-Voting Shares Total 14.791 R$ 399.118,60 Common Shares Sell 01/jun 300 26,90 R$ 8.070,00 Common Shares Sell 02/jun 150 26,50 R$ 3.975,00 Common Shares Sell 08/jun 910 26,92 R$ 24.497,20 Common Shares Sell 14/jun 1.050 27,00 R$ 28.350,00 Common Shares Sell 16/jun 595 26,31 R$ 15.654,45 Common Shares Sell 19/jun 236 26,75 R$ 6.313,00 Common Shares Sell 22/jun 179 26,63 R$ 4.766,77 Common Shares Sell 23/jun 514 26,32 R$ 13.528,48 Common Shares Sell 26/jun 30 27,22 R$ 816,60 Common Shares Sell 28/jun 661 27,13 R$ 17.932,93 Common Shares Sell 30/jun 846 27,60 R$ 23.349,60 Common Shares Total 5.471 R$ 147.254,03 Non-Voting Shares Sell 01/jun 1.920 27,66 R$ 53.107,20 Non-Voting Shares Sell 02/jun 670 26,97 R$ 18.069,90 Non-Voting Shares Sell 07/jun 370 27,75 R$ 10.267,50 Non-Voting Shares Sell 09/jun 538 26,77 R$ 14.402,26 Non-Voting Shares Sell 12/jun 1.509 26,34 R$ 39.747,06 Non-Voting Shares Sell 14/jun 1.979 27,14 R$ 53.710,06 Non-Voting Shares Sell 22/jun 1.740 26,63 R$ 46.336,20 Non-Voting Shares Sell 23/jun 1.080 26,41 R$ 28.522,80 Non-Voting Shares Sell 26/jun 13 27,60 R$ 358,80 Non-Voting Shares Sell 28/jun 3.090 27,52 R$ 85.036,80 Non-Voting Shares Sell 30/jun 3.110 28,15 R$ 87.546,50 Non-Voting Shares Total R$ 584.359,11 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 2.134 0,0000 0,0000 Non-Voting Shares 7.686 0,0002 0,0001 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradesco Saúde S.A CPF/CNPJ: 92.693.118/0001-60 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradesco SegPrev Investimentos Ltda CPF/CNPJ: 07.394.162/0001-09 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradesco Seguros S.A CPF/CNPJ: 33.055.146/0001-93 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradesco Vida e Previdência S.A CPF/CNPJ: 51.990.695/0001-37 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradescor Corretora de Seguros Ltda CPF/CNPJ: 43.338.235/0001-09 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradesplan Participações Ltda CPF/CNPJ: 61.782.769/0001-01 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradseg Participações S.A CPF/CNPJ: 02.863.655/0001-19 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradseg Promotora de Vendas S.A CPF/CNPJ: 10.428.992/0001-06 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bram - Bradesco Asset Management S.A. DTVM CPF/CNPJ: 62.375.134/0001-44 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bréscia Empreendimentos e Participações Ltda CPF/CNPJ: 08.427.630/0001-59 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Affinity Ltda CPF/CNPJ: 08.977.053/0001-79 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimento Imobiliário D166 Ltda CPF/CNPJ: 10.430.696/0001-40 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimento Imobiliário D167 Ltda CPF/CNPJ: 10.430.769/0001-01 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D102 Ltda CPF/CNPJ: 14.310.249/0001-08 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D103 Ltda CPF/CNPJ: 20.505.637/0001-47 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D104 Ltda CPF/CNPJ: 20.505.627/0001-01 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D105 Ltda CPF/CNPJ: 20.505.621/0001-34 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D106 Ltda CPF/CNPJ: 20.505.658/0001-62 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D107 Ltda CPF/CNPJ: 20.505.963/0001-54 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D108 Ltda CPF/CNPJ: 20.505.933/0001-48 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D109 Ltda CPF/CNPJ: 20.505.923/0001-02 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D110 Ltda CPF/CNPJ: 20.505.912/0001-22 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D111 Ltda CPF/CNPJ: 20.505.903/0001-31 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D112 Ltda CPF/CNPJ: 20.505.887/0001-87 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D113 Ltda CPF/CNPJ: 20.505.868/0001-50 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D114 Ltda CPF/CNPJ: 20.505.952/0001-74 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D115 Ltda CPF/CNPJ: 20.505.943/0001-83 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D116 Ltda CPF/CNPJ: 20.529.645/0001-23 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D117 Ltda CPF/CNPJ: 20.529.636/0001-32 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D118 Ltda CPF/CNPJ: 20.529.620/0001-20 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D119 Ltda CPF/CNPJ: 20.529.605/0001-81 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D120 Ltda CPF/CNPJ: 20.529.600/0001-59 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D121 Ltda CPF/CNPJ: 20.529.584/0001-02 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D122 Ltda CPF/CNPJ: 20.594.000/0001-74 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D123 Ltda CPF/CNPJ: 20.594.010/0001-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D124 Ltda CPF/CNPJ: 20.593.987/0001-02 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D125 Ltda CPF/CNPJ: 20.593.972/0001-44 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D126 Ltda CPF/CNPJ: 20.593.963/0001-53 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D127 Ltda CPF/CNPJ: 20.593.953/0001-18 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D128 Ltda CPF/CNPJ: 20.593.922/0001-67 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D129 Ltda CPF/CNPJ: 20.618.121/0001-09 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D130 Ltda CPF/CNPJ: 20.608.183/0001-30 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D131 Ltda CPF/CNPJ: 20.608.008/0001-42 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D132 Ltda CPF/CNPJ: 20.607.980/0001-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D133 Ltda CPF/CNPJ: 20.609.154/0001-92 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D134 Ltda CPF/CNPJ: 20.608.465/0001-37 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D135 Ltda CPF/CNPJ: 20.607.961/0001-76 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D136 Ltda CPF/CNPJ: 20.608.191/0001-86 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D137 Ltda. CPF/CNPJ: 20.609.143/0001-02 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D138 Ltda CPF/CNPJ: 20.608.425/0001-95 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D139 Ltda CPF/CNPJ: 20.608.415/0001-50 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D140 Ltda CPF/CNPJ: 20.608.473/0001-83 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D141 Ltda CPF/CNPJ: 20.608.448/0001-08 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D142 Ltda CPF/CNPJ: 20.608.441/0001-88 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D143 Ltda CPF/CNPJ: 20.608.173/0001-02 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D144 Ltda CPF/CNPJ: 20.618.128/0001-20 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D145 Ltda CPF/CNPJ: 20.618.042/0001-06 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D146 Ltda CPF/CNPJ: 20.617.804/0001-41 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D147 Ltda CPF/CNPJ: 20.617.909/0001-09 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D148 Ltda CPF/CNPJ: 20.617.818/0001-65 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D149 Ltda CPF/CNPJ: 20.617.832/0001-69 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D150 Ltda CPF/CNPJ: 20.617.842/0001-02 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D151 Ltda CPF/CNPJ: 20.618.063/0001-13 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D153 Ltda CPF/CNPJ: 20.617.854/0001-29 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D154 Ltda CPF/CNPJ: 20.617.864/0001-64 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D155 Ltda CPF/CNPJ: 20.618.053/0001-88 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D156 Ltda CPF/CNPJ: 20.618.034/0001-51 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D157 Ltda CPF/CNPJ: 20.617.879/0001-22 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D158 Ltda CPF/CNPJ: 20.617.891/0001-37 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D159 Ltda CPF/CNPJ: 20.617.898/0001-59 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D160 Ltda CPF/CNPJ: 20.617.741/0001-23 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D162 Ltda CPF/CNPJ: 20.617.780/0001-20 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D164 Ltda CPF/CNPJ: 20.618.084/0001-39 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D165 Ltda CPF/CNPJ: 20.618.089/0001-61 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D168 Ltda CPF/CNPJ: 20.618.103/0001-27 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D169 Ltda CPF/CNPJ: 20.618.111/0001-73 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D170 Ltda CPF/CNPJ: 20.618.006/0001-34 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D172 Ltda CPF/CNPJ: 20.618.020/0001-38 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D173 Ltda CPF/CNPJ: 20.619.403/0001-20 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários D174 Ltda CPF/CNPJ: 20.619.386/0001-21 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R1 Ltda CPF/CNPJ: 08.977.055/0001-68 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R2 Ltda CPF/CNPJ: 09.437.113/0001-23 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R3 Ltda CPF/CNPJ: 20.529.575/0001-03 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R4 Ltda CPF/CNPJ: 09.226.847/0001-63 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R5 Ltda CPF/CNPJ: 14.309.779/0001-36 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Emprendimentos Imobiliários R 6 Ltda CPF/CNPJ: 07.394.192/0001-07 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R7 Ltda CPF/CNPJ: 09.235.202/0001-97 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R8 Ltda CPF/CNPJ: 20.529.552/0001-07 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R9 Ltda CPF/CNPJ: 20.529.329/0001-51 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R10 Ltda CPF/CNPJ: 20.529.312/0001-02 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R11 Ltda CPF/CNPJ: 20.556.219/0001-89 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R12 Ltda CPF/CNPJ: 20.529.298/0001-39 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R13 Ltda CPF/CNPJ: 20.556.203/0001-76 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R 14 Ltda CPF/CNPJ: 15.011.793/0001-11 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R 15 Ltda CPF/CNPJ: 14.312.332/0001-16 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R16 Ltda CPF/CNPJ: 20.556.153/0001-27 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R17 Ltda CPF/CNPJ: 20.556.139/0001-23 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R18 Ltda CPF/CNPJ: 20.556.229/0001-14 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R19 Ltda CPF/CNPJ: 20.556.242/0001-73 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R20 Ltda CPF/CNPJ: 07.838.653/0001-93 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R21 Ltda CPF/CNPJ: 20.556.252/0001-09 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R22 Ltda CPF/CNPJ: 20.555.787/0001-65 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R23 Ltda CPF/CNPJ: 20.555.765/0001-03 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R24 Ltda CPF/CNPJ: 20.555.737/0001-88 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R25 Ltda CPF/CNPJ: 20.556.263/0001-99 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários R26 Ltda CPF/CNPJ: 20.556.124/0001-65 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Empreendimentos Imobiliários S.A CPF/CNPJ: 14.312.353/0001-31 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BSP Park Estacionamentos e Participações S.A CPF/CNPJ: 14.380.636/0001-10 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Caetê Holdings Ltda CPF/CNPJ: 10.429.024/0001-14 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Caixa Beneficente dos Funcionários do Bradesco CPF/CNPJ: 60.514.379/0001-80 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Carson Holdings Ltda CPF/CNPJ: 15.011.719/0001-03 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Celta Holdings S.A. CPF/CNPJ: 07.394.072/0001-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Cerrado Serviços Ltda. CPF/CNPJ: 10.430.722/0001-30 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Clube Bradesco de Seguros CPF/CNPJ: 27.142.751/0001-07 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Columbus Holdings S.A. CPF/CNPJ: 09.092.789/0001-22 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Companhia Securitizadora de Créditos Financeiros Rubi. CPF/CNPJ: 01.222.069/0001-22 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Danúbio Empreendimentos e Participações Ltda CPF/CNPJ: 07.832.015/0001-65 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Elba Holdings Ltda CPF/CNPJ: 07.832.152/0001-08 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Elvas Holdings Ltda CPF/CNPJ: 15.012.087/0001-94 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Embaúba Holdings Ltda CPF/CNPJ: 07.436.414/0001-07 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Everest Empreendimentos e Participações Ltda CPF/CNPJ: 07.832.133/0001-73 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Everest Leasing S.A. Arrendamento Mercantil CPF/CNPJ: 74.533.787/0001-93 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Ferrara Participações S.A CPF/CNPJ: 09.225.197/0001-31 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Fundação Instituto de Moléstias do Aparelho Digestivo e da Nutrição CPF/CNPJ: 61.062.212/0001-98 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Ganant Corretora de Seguros Ltda CPF/CNPJ: 02.447.678/0001-42 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Ibi Corretora de Seguros Ltda CPF/CNPJ: 56.348.618/0001-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Imagra Imobiliária e Agrícola Ltda CPF/CNPJ: 42.362.939/0001-46 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Instituto Assistencial Alvorada CPF/CNPJ: 59.055.467/0001-81 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Ipê Holdings Ltda CPF/CNPJ: 07.813.336/0001-12 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Japira Holdings S.A. CPF/CNPJ: 08.503.701/0001-55 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Lecce Holdings S.A. CPF/CNPJ: 14.370.283/0001-78 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Lyon Holdings Ltda CPF/CNPJ: 07.131.859/0001-89 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Manacás Holdings Ltda CPF/CNPJ: 07.444.731/0001-75 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Manibu Holdings Ltda CPF/CNPJ: 15.011.796/0001-55 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Maracay Empreendimentos Imobiliários Ltda. CPF/CNPJ: 15.011.274/0001-53 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Marília Reflorestamento e Agropecuária Ltda. CPF/CNPJ: 02.282.723/0001-56 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Marselha Holdings Ltda CPF/CNPJ: 08.427.540/0001-68 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Mediservice Operadora de Planos de Saúde S.A. CPF/CNPJ: 57.746.455/0001-78 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Miramar Holdings S.A. CPF/CNPJ: 09.060.272/0001-51 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Mississipi Empreendimentos e Participações Ltda CPF/CNPJ: 08.977.046/0001-77 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Módulo Assessoria em Seguros Ltda. CPF/CNPJ: 53.409.496/0001-18 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: MPO - Processadora de Pagamentos Móveis S.A CPF/CNPJ: 14.882.376/0001-81 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: MultiPensions Bradesco - Fundo Multipatrocinado de Previdência Privada CPF/CNPJ: 02.866.728/0001-26 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: NCD Participações Ltda CPF/CNPJ: 48.594.139/0001-37 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Neon Holdings Ltda. CPF/CNPJ: 07.228.194/0001-26 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Nova Cidade de Deus Participações S.A. CPF/CNPJ: 04.866.462/0001-47 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Nova Marília Administração de Bens Móveis e Imóveis Ltda. CPF/CNPJ: 02.335.940/0001-67 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Novamed Gestão de Clínicas. CPF/CNPJ: 22.485.085/0001-88 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Promosec Companhia Securitizadora de Créditos Financeiros CPF/CNPJ: 04.755.953/0001-10 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: PTS Viagens e Turismo Ltda. CPF/CNPJ: 00.580.230/0001-77 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Quixaba Empreendimentos e Participações Ltda CPF/CNPJ: 09.470.650/0001-75 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Quixaba Investimentos S.A CPF/CNPJ: 10.212.743/0001-89 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Reno Empreendimentos e Participações Ltda CPF/CNPJ: 07.838.636/0001-56 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Rubi Holdings Ltda CPF/CNPJ: 04.747.619/0001-15 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Scopus Industrial S.A. CPF/CNPJ: 09.227.001/0001-48 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Scopus Soluções em TI Ltda CPF/CNPJ: 14.380.750/0001-40 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Serel Participações em Imóveis S.A. CPF/CNPJ: 72.712.201/0001-22 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Settle Consultoria, Assessoria e Sistemas Ltda CPF/CNPJ: 62.575.378/0001-70 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: ShopFácil Soluções em Comércio Eletrônico S.A. CPF/CNPJ: 14.370.342/0001-08 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Taíba Holdings Ltda. CPF/CNPJ: 15.012.611/0001-27 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Tandil Holdings Ltda. CPF/CNPJ: 15.010.931/0001-48 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Tapajós Holdings Ltda CPF/CNPJ: 08.427.617/0001-08 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Tempo Serviços Ltda. CPF/CNPJ: 58.503.129/0001-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Tibre Distribuidora de Títulos e Valores Mobiliários Ltda CPF/CNPJ: 62.042.890/0001-51 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Tibre Holdings Ltda CPF/CNPJ: 07.838.582/0001-29 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Titanium Holdings S.A. CPF/CNPJ: 07.131.759/0001-52 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 23.654.405 0,7744 0,3872 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 23.654.405 0,7744 0,3872 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Top Clube Bradesco, Segurança, Educação e Assistência Social CPF/CNPJ: 76.574.672/0001-72 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Trenton Empreendimentos e Participações Ltda CPF/CNPJ: 15.012.712/0001-06 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Treviglio Holdings Ltda CPF/CNPJ: 14.494.019/0001-46 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: União Participações Ltda CPF/CNPJ: 05.892.410/0001-08 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Varese Holdings Ltda CPF/CNPJ: 15.121.454/0001-98 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Veneza Empreendimentos e Participações S.A. CPF/CNPJ: 08.503.652/0001-50 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Viareggio Holdings Ltda CPF/CNPJ: 14.333.605/0001-09 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Antares Holdings Ltda. CPF/CNPJ: 07.341.926/0001-90 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradespar S.A. CPF/CNPJ: 03.847.461/0001-92 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Brumado Holdings Ltda CPF/CNPJ: 08.397.763/0001-20 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Banco Bradesco Argentina S.A. CPF/CNPJ: 60.746.948/3759-49 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Banco Bradesco Europa S.A. CPF/CNPJ: 05.720.915/0001-95 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradescard México, Sociedad de Responsabilidad Limitada CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradesco Argentina de Seguros S.A. CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradesco North America LLC CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradesco Overseas Funchal - Consulting Services, Sociedade Unipessoal Lda. CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradesco Overseas Salzburg Service GmbH CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradesco Securities Hong Kong Limited CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradesco Securities, Inc. CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradesco Securities UK Limited CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradesco Services Co., Ltd. CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradesco Trade Services Limited CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradeseg Participaciones S.A. CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bradport - S.G.P.S. Sociedade Unipessoal, Lda CPF/CNPJ: 08.451.147/0001-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Bram US LLC CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Brasilia Cayman Investments II Limited CPF/CNPJ: 10.219.076/0001-66 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Brasilia Cayman Investments III Limited CPF/CNPJ: 10.219.075/0001-11 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Cidade Capital Markets Ltd CPF/CNPJ: 05.722.656/0001-31 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Millennium Security Holdings Corp CPF/CNPJ: 05.557.784/0001-77 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: RFS Human Management, Sociedad de Responsabilidad Limitada CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Scopus Tecnología México, Soc. de Responsabilidade Limitada de Capital Variável CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: A-Prev - Sociedade de Previdência Privada CPF/CNPJ: 00.633.444/0001-64 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Fazenda Santa Esperança Ltda. - ME CPF/CNPJ: 00.182.981/0001-35 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Telecel Telecomunicações Ltda CPF/CNPJ: 67.756.338/0001-49 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Alpha Serviços de Rede de Autoatendimento S.A CPF/CNPJ: 09.092.759/0001-16 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: CEABS Serviços S.A CPF/CNPJ: 14.117.458/0001-30 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Elo Holding Financeira S.A CPF/CNPJ: 09.235.082/0001-28 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Europ Assistance Brasil Serviços de Assistência S.A CPF/CNPJ: 01.020.029/0001-06 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: EABS Serviços de Assistência e Participações S.A CPF/CNPJ: 09.060.236/0001-98 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Nova Paiol Participações Ltda CPF/CNPJ: 04.278.130/0001-41 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Banco Bradesco S.A. New York Branch CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Banco Bradesco S.A. Grand Cayman Branch CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: BES Investimento do Brasil S.A. – Banco de Investimento CPF/CNPJ: 34.111.187/0001-12 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Crediare S.A. Crédito, financ. E Investimento CPF/CNPJ: 05.676.026/0001-78 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Leader S.A. Adm. De Cartões de Crédito CPF/CNPJ: 04.201.672/0001-16 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Cia. Leader de Promoção de Vendas CPF/CNPJ: 07.504.125/0001-06 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Nome: Odontoprev S.A. CPF/CNPJ: 58.119.199/0001-51 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Integritas Participações S.A. CPF/CNPJ: 05.505.174/0001-20 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Fleury S.A. CPF/CNPJ: 60.840.055/0001-31 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 33 0,0000 0,0000 Non-Voting Shares 42 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 33 0,0000 0,0000 Non-Voting Shares 42 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: IRB-Brasil Resseguros S.A. CPF/CNPJ: 33.376.989/0001-91 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Fidelity Processadora e Serviços S.A. CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: IT Partners CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: CPM Holdings Ltd CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Elo Participações S.A. CPF/CNPJ: 09.227.099/0001-33 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Elo Serviços S.A. CPF/CNPJ: 09.227.084/0001-75 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Cia. Brasileira de Soluções e Serviços – Alelo CPF/CNPJ: 04.740.876/0001-25 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Ibi Promotora de Vendas CPF/CNPJ: 74.481.201/0001-94 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Cielo S.A. CPF/CNPJ: 01.027.058/0001-91 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Cielo Cayman Islands CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Cielo USA Inc. CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Merchant e-Solutions CPF/CNPJ: 00.000.000/0000-00 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Multidisplay Com. E Serviços Tecnológicos S.A. CPF/CNPJ: 04.193.879/0001-96 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: M4 Produtos e Serviços S.A. CPF/CNPJ: 09.614.276/0001-34 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Servinet Serviços Ltda CPF/CNPJ: 01.416.845/0001-25 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Braspag Tecnologia em Pagamento Ltda CPF/CNPJ: 07.355049/0001-06 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Companhia Brasileira de Gestão de Serviços CPF/CNPJ: 02.533.940/0001-71 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Prevsaúde Comercial de Produtos e Serviços de Farmácia Ltda CPF/CNPJ: 01.633.914/0001-52 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Guilher Com., Importação, Exportação e Dist de Medi e Tecnologia para a Saúde Ltda CPF/CNPJ: 14.531.460/0001-50 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Paggo Soluções e Meios de Pagamentos S.A. CPF/CNPJ: 09.311.289/0001-34 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Aliança Pagamentos e Participações Ltda. CPF/CNPJ: 20.300.867/0001-70 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Stelo S.A. CPF/CNPJ: 14.625.224/0001-01 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In June 2017 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Name: Caetano Gestão de Contas de Pagamento S.A. CPF/CNPJ: 20.247.380/0001-70 Qualification: Controlled / Related Company Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0,0000 0,0000 Non-Voting Shares 0 0,0000 0,0000 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 11, 2017 BANCO BRADESCO S.A. By: /S/ Alexandre da Silva Glüher Alexandre da Silva Glüher Executive Vice President and Investor Relations Officer. FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
